Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 11, 2015

                                            No. 04-15-00497-CV

                                          IN RE Natalie BAKER

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice, Dissenting

        On August 7, 2015, relator Natalie Baker filed a petition for writ of mandamus and
motion for emergency stay pending a ruling on the mandamus petition. This court denied
relator’s request for emergency stay on August 7, 2015.

        On August 10, relator filed an amended mandamus petition and on August 11, she filed a
second petition for writ of mandamus and motion for emergency stay complaining of additional
orders entered by the trial court regarding the underlying child custody proceeding and an
ancillary proceeding for writ of attachment.

        The court has considered the petition for writ of mandamus filed on August 7, as well as
the amended and second petitions filed on August 10 and 11, and is of the opinion that relator is
not entitled to mandamus relief. Accordingly, the petitions for writ of mandamus and relator’s
second motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on August 11, 2015.




1
 This proceeding arises out of Cause Nos. 2015-CI-11242, styled In the Interest of A.N.B. and N.A.B., Children,
pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding; and 2015-CI-
12953, styled Ex parte A.N.B. and N.A.B., Children, pending in the 45th Judicial District Court, Bexar County,
Texas, the Honorable Larry Noll presiding.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle, Clerk